                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


JEANINE B., BY HER NEXT FRIEND
ROBERT BLONDIS, et al.,

                  Plaintiffs,

         v.                                    Case No. 2:93-CV-000547

TONY EVERS, et al.,

                  Defendants.


         JOINT MOTION TO TERMINATE SETTLEMENT AGREEMENT
                      AND CONSENT DECREE ON
                GROUNDS OF SUBSTANTIAL COMPLIANCE


         NOW COME Plaintiffs and Defendants, by and through their undersigned

counsel, and hereby move this Court for an Order pursuant to Fed. R. Civ. P.

60(b)(5) terminating the modified settlement agreement entered into by the parties

and approved by the Court in a consent decree entered on December 2, 2002 (Dkt.

509), as modified and approved by the Court on November 14, 2003, and May 31,

2012 (Dkts. 517, 569). A Joint Brief of the parties is submitted herewith, with other

materials in support of this motion to be filed pursuant to a schedule ordered by the

Court.




              Case 2:93-cv-00547-PP Filed 02/03/21 Page 1 of 2 Document 586
Dated: February 3, 2021

                                   Respectfully submitted,

FOR PLAINTIFFS:
                                   s/Eric E. Thompson
                                   ERIC E. THOMPSON
                                   Mass. BBO #565100


Children’s Rights
88 Pine Street, Suite 800
New York, New York 10005
(917) 533-1161
(212) 683-4015 (Fax)
ethompson@childrensrights.org


FOR DEFENDANTS:

                                   JOSHUA L. KAUL
                                   Attorney General of Wisconsin

                                   s/Rebecca Paulson
                                   REBECCA PAULSON
                                   Assistant Attorney General
                                   State Bar # 1079833

                                   s/Jennifer R. Remington
                                   JENNIFER R. REMINGTON
                                   Assistant Attorney General
                                   State Bar # 1098838

                                   Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0278 (Paulson)
paulsonra@doj.state.wi.us
(608) 267-2230 (Remington)
remingtonjr@doj.state.wi.us
(608) 267-8906 (Fax)




                                     2
        Case 2:93-cv-00547-PP Filed 02/03/21 Page 2 of 2 Document 586
